UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-6992
HENRY WESLEY CHISOLM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CA-01-3-0)

                      Submitted: October 31, 2001

                      Decided: November 28, 2001

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Henry Wesley Chisolm, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CHISOLM
                               OPINION

PER CURIAM:

   Henry Wesley Chisolm appeals the district court’s order denying
his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001). Find-
ing no reversible error, we dismiss the appeal.

  In his motion, Chisolm contended his counsel was ineffective in
several respects. We have reviewed the record and the district court’s
opinion considering this claim and find no reversible error.

   Chisolm also contends, for the first time on appeal, that his sen-
tence violates Apprendi v. New Jersey, 530 U.S. 466 (2000), and that
his counsel was ineffective for failing to note the violation. Because
Chisolm failed to raise these claims in the district court and does not
demonstrate exceptional circumstances, we decline to address them.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993); First Va.
Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407 n.1 (4th
Cir. 2000).*

   Accordingly, we deny a certificate of appealability and dismiss the
appeal substantially on the reasoning of the district court. See United
States v. Chisolm, No. CA-01-3-0 (D.S.C. Apr. 18, 2001). We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            DISMISSED

   *Moreover, had Chisolm’s Apprendi claim been raised below, it would
still fail, as his 100 month sentence did not exceed the applicable statu-
tory maximum and he could not properly raise the claim initially on col-
lateral review. See United States v. Promise, 255 F.3d 150, 156 (4th Cir.
2001) (en banc) (holding statutory maximum is twenty years when drug
quantity is not charged as element of offense and found by jury beyond
a reasonable doubt); see also United States v. Sanders, 247 F.3d 139 (4th
Cir. 2001) (holding Supreme Court has not yet made Apprendi retroac-
tive to cases on collateral review).